               Case 3:20-cr-03347-JAH Document 12 Filed 12/07/20 PageID.17 Page 1 of 1



 1
 2
 3
 4

 5
 6

 7
 8                                  UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   11   United States of America,                       Case No.: 3:20-cr-3347-JAH
12                                           Plaintiff,
                                                          ORDER
13        v.
14        Alyssa Marie Teruel,
15   11                                    Defendant.

16
11   II           The Court orders the United States to comply with the continuing duty to disclose
18 II evidence which is favorable to the defendant as required by Brady v. Maryland, 373 U.S.
19 11 83 ( 1963), and its progeny. Upon finding that the government has failed to comply with
20 11 this order, the Court may, as appropriate, order the production of such information, grant
21 II a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.

22
23   II Dated:      12/07/2020
24                                                    ~~
                                                      HON.RUTI-IBERMDEZM0NT£NEGRO
25                                                    UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                                                          «Case No »
